 Case: 1:20-cv-02134 Document #: 53 Filed: 04/14/20 Page 1 of 1 PageID #:1445

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                               Eastern Division

Anthony Mays, et al.
                              Plaintiff,
v.                                                 Case No.: 1:20−cv−02134
                                                   Honorable Robert W. Gettleman
Dart J Thomas
                              Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, April 14, 2020:


         MINUTE entry before the Honorable Matthew F. Kennelly: Telephonic status
hearing held on 4/14/2020. Plaintiffs are to file their motion for expedited discovery and
preliminary injunction by 8:00 p.m. on 4/14/2020. Telephonic status hearing and hearing
on motion for expedited discovery before Judge Kennelly set for 4/15/2020 at 3:15 p.m.
Defendant has leave to file a written response to plaintiffs' motion for expedited prior to
the hearing on 4/15/2020 but none is required. The parties are to use the same call in
information that was used on 4/14/2020. For members of the media or public who wish to
listen to the hearing, it will be simultaneously played via loudspeaker in Courtroom 2541
at the Dirksen Courthouse, where Judge Kennelly will be sitting. Mailed notice (cn).




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
